internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-126092-02 date date legend company shareholders plr-126092-02 managers m n o p q r s t date state plr-126092-02 properties this letter responds to your letter dated date and subsequent correspondence written on behalf of company requesting a ruling that company’s rental income from properties is not passive_investment_income under sec_1362 of the internal_revenue_code facts company was incorporated in state on date company has accumulated_earnings_and_profits and intends to make an election under sec_1362 to be an s_corporation company owns maintains operates and leases m commercial rental properties properties in state to approximately n tenants managers two of company’s shareholders and independent contractors provide various services with respect to the properties these services include seeking and screening potential tenants negotiating leases overseeing tenant complaints maintaining common areas roadways parkways driveways irrigation systems lighting facilities fences gates elevators roofs and roof drainage systems providing and maintaining fire detection and sprinkler systems water gas electricity telephone service to common areas trash disposal pest control services and security services and inspecting and maintaining exterior walls and structural condition of interior bearing walls in addition a part-time_employee of company provides bookkeeping services and produces financial reports for company company received or accrued approximately o in rents and paid_or_incurred approximately p in relevant expenses for q the rental and expense figures for r are s and t respectively sec_1362 provides that a small_business_corporation may elect to be an s_corporation plr-126092-02 sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based on all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based on the facts submitted and representations made we conclude that the rental income company receives from properties is not passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company’s eligibility to be an s_corporation under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent from the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 pursuant to a power_of_attorney on file with this office we are sending the original of this letter to you company’s authorized representative and a copy of this letter to company plr-126092-02 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours s mary beth collins senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
